124 F.3d 207
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.CONAGRA, INC., doing business as Conagra Feed IngredientMerchandising Company, Inc., Appellee,v.Bartlett and Company, Appellant.
Nos. 96-4197NE, 96-4200NE.
United States Court of Appeals, Eighth Circuit.
Submitted September 11, 1997.Filed Sept. 18, 1997.

Appeals from the United States District Court for the District of Nebraska.
Before FAGG, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Bartlett and Company appeals and Conagra cross-appeals from the district court's order and judgment following a bench trial in this diversity-based breach of contract action.  Having carefully reviewed the case, and having considered de novo the disputed issues of Nebraska law, we conclude neither Bartlett and Company nor Conagra are entitled to relief.  We further conclude the district court's fact-findings are not clearly erroneous and no error of law appears.  Because this case is highly fact specific and involves an interpretation of Nebraska law, an extensive opinion would have no precedential value.  We thus affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.